Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Amendments to the Claims
Amendment to claims as follows:

Claim 1, line 7, delete [and/or], and insert --or--
Claim 1, line 10, delete [and/or], and insert --or--
Claim 14, line 6, delete [and/or], and insert --or--
Claim 14, line 11, delete [and/or], and insert --or--
Claim 15, line 2, delete [and/or], and insert --or--
Claim 27, line 6, delete [and/or], and insert --or--
Claim 27, line 11, delete [and/or], and insert --or--
Claim 28, line 3, delete [and/or], and insert --or--

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) (PRO 62/907,320 09/27/2019), which papers have been placed of record in the file.

Drawings
The drawings filed on 10/11/19 are acknowledged.  


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claim 1 recites, a system for providing an anonymous and obfuscated communication over a virtual, modular and distributed satellite communication network, the system comprising: a node directory server (NDS); an obfuscated virtual communication (OVC) protocol, wherein the OVC protocol is configured to perform: messaging between network nodes and the NDS to announce node presence, status, or capability; establishing a first multi-layer obfuscated communication circuit between Users via intermediary nodes, digital modem (VM) nodes, Wideband Signal Channelizer (WSC) nodes, or Radio Frequency Digital Converter (RFDC) nodes; where the circuit is a series connection of chains including a source node, one or more intermediary nodes, and a destination node; performing a multi-layer encryption of traffic across each chain in a first multi- layer obfuscated communication circuit via a unique key established with each intermediary node in a chain; and decrypting a layer of encryption of the intermediary nodes as traffic propagates from the source node to the destination node; a network; a public key server; and a satellite communication line.
Claim 14, contains, a method for providing anonymous communication over a virtual, modular and distributed satellite communication network, the method comprising : communicating between a source and a node directory server (NDS) to obtain a current directory list for one or more nodes in a network via an obfuscated virtual communication OVC protocol, wherein the node and the NDS 
Claim 27 contains, a non-transitory computer readable storage medium storing instructions that when executed by a processing device, cause the processing device to: communicate between a source and a node directory server (NDS) to obtain a current directory list for one or more nodes in a network via an obfuscated virtual communication OVC protocol, wherein the node and the NDS exchange messages via the OVC protocol to announce the node’s presence, status, and/or capability; define a first path to close a circuit with a destination via the OVC protocol in response to obtaining a current directory list for the nodes, wherein the first path is a series of connection of chains including the source, one or more intermediary nodes, and a destination, and wherein the intermediary nodes comprise digital modem (VM) nodes, Wideband Signal Channelizer (WSC) nodes, and/or Radio Frequency Digital Converter (RFDC) nodes; obtain a public key for each node via a public key infrastructure; perform a multi-layer encryption of data across each chain via a unique key established with each intermediary node; and send the data from the source to the destination via a satellite communication line through the network 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zarcone 2018/0167365 discloses, [0089] As an example, the diversion header can be 64 bits (8 octets) long. An example diversion header is shown in FIG. 9.  The diversion header can comprise a next header (e.g., 8 bits) field 902.  The next header field 902 can identify the type of header immediately following the diversion header.  The value of the next header field 902 can represent the obfuscated transport protocol used for communication.  The obfuscation can be performed using permutations, as discussed herein.  The value of the next header field 902 can   also represent another (e.g., subsequent) diversion header.  A predefined diversion header chain length (e.g., shared within the MTD system) can configure participating devices to determine whether the value represents an obfuscated transport protocol or another diversion header.[0066] At step 202, a protocol identifier can be determined.  The protocol identifier can indicate the protocol associated with the first header.  The protocol identifier can comprise a protocol number that identifies the protocol in a field of the packet.  For example, the field can comprise a field in a main header (e.g., header at a beginning of the data) of the packet.  The main header can comprise a network layer header for routing the data.  The field can comprise a next header field (e.g., of an IPv6 header).  The field can comprise a protocol field (e.g., of an IPv4 header).  The field can specify which protocol to use in processing the next header (e.g., subsequent, next level down), such as the first header.  The protocol identifier can be selected from a set of possible protocol identifiers.  A number of available protocol identifiers of the set of possible protocol identifiers can depend on the number of bits of the field.  If the data does not comprise a main header, the protocol identifier can be determined based on information received from an application or process.  [0067] At step 204, the data can be encapsulated in a packet configured for routing of the data via a network.  Encapsulating the data 

Stephens 2018/0241760 discloses,
[0047] In an example, each message sent between obfuscation gateway 140 and obfuscation driver 150 includes an obfuscation seed, and each obfuscation seed is only used once.  In the example, each message may include generational instructions for a next obfuscation seed in a chain of obfuscation seeds.  In an example, throughout the handshake process, and afterwards during the obfuscated communication session, a stream of obfuscation seeds are continually passed between obfuscation gateway 150 and obfuscation driver 140 based a time elapsed and/or a message count, regardless of whether any payload data is ready to be transmitted between the endpoint device 150 and the application 135.  Throughout the transmissions, decoy data may be utilized to avoid drawing suspicion or scrutiny to any particular packets.  In an example, a failed verification of any obfuscation seed terminates the handshake process or the active obfuscated communication session, requiring the handshake process to start over.  In an example, after several failed verification attempts, the 
Zarcone, Stephens and the additional art of record do not teach or suggest at least performing a multi-layer encryption of traffic across each chain in a first multi- layer obfuscated communication circuit via a unique key established with each intermediary node in a chain.
Therefore independent claims 1, 14, 27 are allowable over the prior arts of record.  Consequently, their dependent claims 2-13, 15-26, 28-39 are also allowable over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2496